Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-8, 10, 11, 13, and 14 are pending. Claims 1-7 have been withdrawn. Claims 9 and 12 have been deleted. Claims 8, 10, 11, and 13 have been amended.  This Office action is in response to the “Applicant’s Arguments” received on 07/29/2022.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
With respect to the claims:
Claims 1-7 are cancelled.

Reasons for Allowance
The allowable subject matter found in the Claim 8, that has not been found to have been anticipated or taught in the prior art, in combination with the other claim limitations is as follows: “the follower decision-making and control unit estimates a first distance between the follower and a left of the rear bumper of the leader, according to the relative positioning information and the left-side coordinate; the follower decision-making and control unit estimates a second distance between the follower and a right of the rear bumper of the leader according to the relative positioning information and the right-side coordinate; and when the follower decision-making and control unit determines that the first distance is longer or shorter than the second distance, performing a vehicle control to the follower”. 
The closest prior art of reference is Kopischke (US 20190339716). Kopischke is also a method for providing at least partially automatic guidance of a following transportation vehicle. Availability data of at least one lead transportation vehicle and request data of the following transportation vehicle are acquired. Based on the availability data and the request data, offer data are generated via the lead transportation vehicle and transmitted to the following transportation vehicle. However, Kopischke does not specifically state a system with "the follower decision-making and control unit estimates a first distance between the follower and a left of the rear bumper of the leader, according to the relative positioning information and the left-side coordinate; the follower decision-making and control unit estimates a second distance between the follower and a right of the rear bumper of the leader according to the relative positioning information and the right-side coordinate; and when the follower decision-making and control unit determines that the first distance is longer or shorter than the second distance, performing a vehicle control to the follower”.
Another prior art of reference is Ma (US 10134182). Ma is a large-scale dense mapping technique utilizes the range data obtained from range sensors coupled with a depth integration technique. After dividing the world, or a portion of the world, into cells and voxels, a mapping system collects range data for a portion of the environment. However, Ma does not specifically state “the follower decision-making and control unit estimates a first distance between the follower and a left of the rear bumper of the leader, according to the relative positioning information and the left-side coordinate; the follower decision-making and control unit estimates a second distance between the follower and a right of the rear bumper of the leader according to the relative positioning information and the right-side coordinate; and when the follower decision-making and control unit determines that the first distance is longer or shorter than the second distance, performing a vehicle control to the follower".
Both of these references either independently or in combination fail to anticipate or teach “the follower decision-making and control unit estimates a first distance between the follower and a left of the rear bumper of the leader, according to the relative positioning information and the left-side coordinate; the follower decision-making and control unit estimates a second distance between the follower and a right of the rear bumper of the leader according to the relative positioning information and the right-side coordinate; and when the follower decision-making and control unit determines that the first distance is longer or shorter than the second distance, performing a vehicle control to the follower" in combination with the other claimed limitations. Therefore, Claim 8 contain allowable subject matter and any claims that depend there from are also found to contain allowable subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHIRA BAAJOUR whose telephone number is (313)446-6602. The examiner can normally be reached 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.B./Examiner, Art Unit 3669                                                                                                                                                                                                        

/RAMI KHATIB/Primary Examiner, Art Unit 3669